Case: 15-30996      Document: 00513726977         Page: 1    Date Filed: 10/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-30996
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        October 20, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

KEITH PARKER,

                                                 Defendant–Appellant.




                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:05-CR-89-1




Before SMITH, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *

       Keith Parker, federal prisoner # 04330-095, who was convicted of, inter



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30996      Document: 00513726977     Page: 2   Date Filed: 10/20/2016


                                   No. 15-30996

alia, possession with intent to distribute marihuana and cocaine base, appeals
the denial of his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2).
The government moves for summary affirmance and, alternatively, for an
extension of time to file its brief.

      Because Parker does not meaningfully challenge the denial of the
§ 3582(c)(2) motion, he has abandoned the critical issue in the appeal. See
Brinkmann v. Dall. Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). The government’s motion for summary affirmance is GRANTED, and
the judgment is AFFIRMED. The government’s alternative motion for an
extension of time to file its brief is DENIED as unnecessary.




                                        2